Citation Nr: 1226056	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse appeared and testified at a videoconference hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

After consideration of a 2009 Court decision, the Board, as to all future developments, will recharacterize the Veteran's reopened PTSD claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required regarding the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011), are met.

Psychiatric Disorder

The Veteran contends that he suffers from PTSD as a result of his active service.  Although he did not identify any stressors during his November 2010 VA examination, he later provided testimony of several occurrences in service for which he feared for his life.  He has reported the following stressors: (1) witnessing firefights and bombs being dropped on Vietnam from his station off the coast, (2) being assaulted by an officer (having his head struck against a door), (3) being onboard a submarine when oxygen levels were severely depleted due to an inability to surface, and (4) approaching or reaching crush depths aboard a submarine.  He also described a man being stabbed outside of his apartment building; however, the Veteran only stated that the man's blood was on the sidewalk out front.  

While the Veteran reported that the incidents of approaching/reaching crush depths and nearly running out of oxygen occurred while he was aboard the USS Catfish, he did not provide a month and year when these instances occurred.  On remand, the VA should contact the Veteran and ask him to provide additional information regarding the approximate date that these instances occurred.  His personnel records note he had one Western Pacific deployment from May to November 1968.  Once the Veteran provides date ranges, the VA should attempt to verify his claimed stressors through official sources.

The Veteran's personnel records show he is authorized to wear the Vietnam Service Medal for service aboard the USS Catfish from September 16 to 19, 1968, and from October 8 to 15, 1968.  

As noted, the Veteran was afforded a VA PTSD examination; however, as he reported no traumatic events to the examiner, he was not given a diagnosis of PTSD.  In September 2011, the Veteran underwent a private psychiatric evaluation.  Psychologist M.S., diagnosed the Veteran with PTSD as a result of his in-service experiences which involved thoughts and threats of death.  The Veteran reported witnessing planes dropping bombs on Vietnam, being onboard a submarine during deep dives below crush depths, and nearly running out of oxygen after submerging for several days off the coast of Korea.  He also reported he feared the submarine would be blown up because it was conducting surveillance.  On remand, after any additional stressor information has been obtained, the Veteran should be afforded a VA nexus examination.  

Hearing Loss and Tinnitus

The Veteran contends that he has developed hearing loss and tinnitus as a result of his service onboard a submarine during service.  He related that his service included frequent pressure changes which caused his ears to "pop," and involved living in close proximity to engines.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  The Board notes that the Veteran's separation examination did not include an Audiological evaluation.  

Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records, and examination results. 

The Veteran's military occupational specialty was as a yeoman.  Acoustic trauma is not conceded based on the Duty MOS Noise Exposure Listing, indicating a "low" probability of hazardous noise exposure.  The Board notes the Noise Exposure Listing does not take into account the Veteran's contention that constant pressure changes affected his hearing.

A private September 2011 audiological evaluation resulted in diagnoses of binaural hearing loss and tinnitus.  The examiner noted the Veteran had ten years of post-service work as a steam plant operator/jet mechanic; however, he wore hearing protection during this employment.  The examiner opined that "some of" the Veteran's hearing loss and tinnitus were at least as likely as not the result of his exposure to hazardous noise during service.  While the examiner provided the hearing test results in an uninterpreted graph.  On remand, the Veteran should be afforded a VA hearing loss examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide dates within a two month period of time of when his alleged stressors of (1) reaching or approaching crush depths, and (2) staying submerged until oxygen levels reached very low levels occurred.

2.  If sufficient information is provided, the RO should attempt to verify the Veteran's claimed stressors through official sources, to include the ship/deck log of the USS Catfish.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.

3.  After development regarding the Veteran's claimed stressors has been completed, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist, or psychologist.  The entire claims file must be provided to the psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions, as well as a review of the September 2011 private psychiatric evaluation.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail.

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether it is more likely than not (50 percent probability or higher) that any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service.  

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified stressor.

The VA examiner should set forth all examination findings, together with the complete rationale for the opinions expressed.  If an opinion cannot be offered without resort to speculation, that should be noted, and if there is additional evidence that might be developed which would allow an opinion to be entered, that should be explained.

4.  The Veteran should be scheduled for a VA audio examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has: (1) bilateral hearing loss and/or (2) tinnitus as a result of active service.  The examiner should be informed that the level of probability of hazardous noise exposure in service is "low."  The examiner should note the Veteran's complaints of frequent pressure changes aboard the submarine causing his ears to "pop," and affecting his hearing.  The Veteran also reported occupational noise exposure after service with the use of hearing protection.

All indicated tests and studies are to be performed.  The examination must include puretone thresholds and the Maryland CNC speech discrimination test.  Prior to the examination, the claims folder must be made available for review of the case.  The examiner should review and comment on the September 2011 audiological evaluation and positive nexus opinion.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



